 

Exhibit 10.1

 



ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is made and entered into
as of April 15, 2020 by Yunhong International, a Cayman Islands exempted company
(the “Company”), LF International Pte. Ltd., a Cayman Islands exempted company
(the “Sponsor”), and Shanghai Huan Tai Financial Advisory Co., Ltd., a Chinese
limited liability company (“Huan Tai”). Reference is hereby made to that
Administrative Services Agreement, dated as of February 12, 2020 (as it may be
amended from time to time, including by this Assignment Agreement, the
“Administrative Services Agreement”), by and between the Company and the
Sponsor. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Administrative Services Agreement.

 

WITNESSETH THAT:

 

WHEREAS, the Sponsor wishes to assign all of its rights and obligations under
the Administrative Services Agreement (the “Assignment”) to Huan Tai and Huan
Tai wishes to accept such Assignment;

 

WHEREAS, Huan Tai wishes to become a party to the Administrative Services
Agreement and bound by the terms thereof in accordance with the terms of this
Assignment Agreement, and each of the Company and the Sponsor desires to have
Huan Tai become a party to the Administrative Services Agreement in accordance
with the terms of this Assignment Agreement; and

 

WHEREAS, the parties wish to accommodate the Assignment pursuant to the terms
and conditions of this Assignment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Pursuant to the Administrative Services Agreement, each of the parties hereto
acknowledges and agrees that upon execution of this Assignment Agreement, Huan
Tai shall become a party to the Administrative Services Agreement, and will be
fully bound by, and subject to, all of the terms and conditions of the
Administrative Services Agreement, as amended or modified by this Assignment
Agreement, as if Huan Tai was the Sponsor, effective as of the date hereof.

 

2. The Sponsor and Huan Tai agree to execute and deliver such further
instruments and documents and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purposes of this
Assignment Agreement or the Administrative Services Agreement.

 

3. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES. This Assignment Agreement and the Administrative
Services Agreement, together with the other documents or instruments attached
thereto or referenced therein, constitutes the entire agreement by Huan Tai with
respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings, both oral and written, by Huan Tai with respect
to their subject matter. The terms of this Assignment Agreement shall be
governed by, enforced, construed and interpreted in a manner consistent with the
provisions of the Administrative Services Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Assignment Agreement to be executed and delivered by the undersigned or by its
duly authorized officer as of the date first written above.

 



  SHANGHAI HUAN TAI FINANCIAL ADVISORY CO., LTD.               By: /s/ Xiaoyue
Zhang   Name: Xiaoyue Zhang   Title: Director               YUNHONG
INTERNATIONAL             By: /s/ Patrick Orlando   Name: Patrick Orlando  
Title: Chief Executive Officer               LF INTERNATIONAL PTE. LTD.        
    By: /s/ Yubao Li   Name: Yubao Li   Title: Managing Member

 





 

